PER CURIAM.
The order of this court will be resettled to read as follows:
“Ordered, adjudged, and decreed, that the judgment of the District Court be reversed ; and it is further
“Ordered, adjudged, and decreed that the action be dismissed as to the defendant Henry E. Cooper as conservator of the Harriman National Bank & Trust Company of the City of New York inasmuch as it appears that a receiver was appointed for said bank during the pendency of said action; and it is further
“Ordered, adjudged, and decreed that judgment for the amount demanded in the complaint be entered against the defendant the Harriman Bank & Trust Company of the Qity of New York collectible out of the assets of the receivership after pay*1009ment in full of all who were creditors when the said bank became insolvent; and it is further
“Ordered, adjudged, and decreed that plaintiff have judgment for costs to be paid in due course out of the receivership estate, and it is further
“Ordered, adjudged, and decreed, that the cause be remanded and a mandate issue to said District Court in accordance with this decree.”